FILED
                           NOT FOR PUBLICATION
                                                                           MAY 11 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30075

              Plaintiff-Appellee,                D.C. No. 2:06-cr-02140-FVS

 v.
                                                 MEMORANDUM*
PERFECTO ACEVEDO SANCHEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                     Fred Van Sickle, District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Perfecto Acevedo Sanchez appeals from the district court’s order granting in

part his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sanchez contends that the district court abused its discretion by denying him

a further sentence reduction under Amendment 782 to the Sentencing Guidelines.

The district court did not abuse its discretion by reducing Sanchez’s sentence from

210 to 189 months. See U.S.S.G. § 1B1.10 cmt. n.1(B); United States v. Dunn,

728 F.3d 1151, 1155 (9th Cir. 2013). Moreover, contrary to Sanchez’s contention,

the record reflects that the district court considered his arguments for a greater

sentence reduction and the 18 U.S.C. § 3553(a) sentencing factors. See United

States v. Trujillo, 713 F.3d 1003, 1009 (9th Cir. 2013).

      AFFIRMED.




                                           2                                     16-30075